DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claim 11 in the instant application is that prior arts do not teach of host to terminate the power of a connected memory card/device by: transmitting, in response to a first command, a response of status data that is used to determine whether the card supports a termination process, the termination process including shifting into a state ready for a stop of power supply from the host device; performing the termination process in response to a function stop command from the host device; transmitting a first signal indicative of a busy state while performing the termination process, the first signal being indicative of the busy state and having a first level; and notifying the host device of completion of the busy state by transmitting a second signal indicative of a ready state and having a second level when the memory card completes the termination process.
	The remaining claims 12-17 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 11-17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 11-17 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM..
IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PMR system, see her//pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system,

contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181